                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                       CHARLESTON DIVISION


GEMINI INSURANCE COMPANY,

                                   Plaintiff,

v.                                                           CIVIL ACTION NO. 2:18-cv-00424

SIRNAIK, LLC, et al.,

                                   Defendants.



                             MEMORANDUM OPINION AND ORDER


        Pending before the Court is Third-Party Defendants USI Insurance Services, LLC (“USI”)

and John Kehoe’s (“Kehoe”) Motion for Summary Judgment.1                     (ECF No. 99.) For the reasons

discussed more fully below, the Court GRANTS in part and DENYS in part USI and Kehoe’s

Motion for Summary Judgment. (ECF No. 99.)

                                                I.      BACKGROUND

        This insurance coverage action arises out of a warehouse fire that occurred on October 21,

2017, in Parkersburg, West Virginia. (ECF No. 100 at 1.) Original Plaintiff Gemini Insurance

Company (“Gemini”) filed this action against various individuals and entities believed to have

been involved with the ownership and maintenance of the warehouse. (Id. at 2.) These original

defendants include: Rajiv Naik; Intercontinental Export Import, Inc.; Sirnaik, LLC; Upendra



1
  Also pending before the Court is Third-Party Plaintiff Sirnaik Group, LLC’s Motion for Leave to File Sur-Reply.
(ECF No. 112.) For good cause shown, the Court GRANTS the motion. (ECF No. 112.)
                                                        1
Naik; Dr. Saurabh Naik; Green Sustainable Solutions, LLC; and Surnaik Holdings of WV, LLC

(collectively “Third-Party Plaintiffs”).       (Id.)   Third-Party Plaintiffs sought defense and

indemnity from underlying lawsuits brought by plaintiffs who allege the warehouse stored a

variety of containments that were burned and released during the fire. However, this Court

previously held that Third-Party Plaintiffs’ commercial general liability (“CGL”) policy’s

pollution exclusion applied to these claims and, thus, the policy did not afford coverage for the

pollution claims made by the plaintiffs in the underlying actions. (See generally ECF No. 64.)

As a result of this ruling, Gemini was dismissed from this action. Subsequently, Third-Party

Plaintiffs filed a Third-Party Complaint against USI and Kehoe (collectively “Third-Party

Defendants”) who sold Third-Party Plaintiffs the various insurance policies originally at issue.

       In 2014, Third-Party Plaintiffs acquired a portfolio of properties which included the

warehouse leading to this cause of action. (ECF No. 106 at 2.) The Third-Party Plaintiffs

engaged a third-party insurance consultant, ICA Risk Management Consultants (“ICA”), to assist

in determining the adequate levels of insurance needed to protect these properties. (Id.) The

Third-Party Defendants are both insurance agents who were engaged by the Third-Party Plaintiffs

to procure the insurance policies.     (Id.)    While Third-Party Defendants did procure multiple

insurance policies for Third-Party Plaintiffs, only the CGL policy is at issue here. (ECF No. 106 at

3.)

       ICA created a document entitled “General Liability Insurance Policy Specifications”

(“Policy Request”) and the parties dispute its use and purpose. Third-Party Defendants procured

a 2015-2016 CGL policy that contained a complete pollution exclusion. (Id.) Third-Party

Plaintiffs continued to seek renewal of this policy, in basically identical form, through Third-Party

Defendants until the warehouse fire occurred in October of 2017. (Id.)
                                                2
       On September 4, 2019, Third-Party Defendants filed their Motion for Summary Judgment.

(ECF No. 99.) On September 18, 2019, Third-Party Plaintiffs filed their Response. (ECF No.

106.) Third-Party Defendants issued their Reply on September 25, 2019. (ECF No. 111.) On

September 27, 2019, Third-Party Plaintiffs filed their Motion for Leave to File Sur-Reply. (ECF

No. 112.) As such, the motion is fully briefed and ripe for adjudication.

                                        II.     LEGAL STANDARD

       Rule 56 of the Federal Rules of Civil Procedure governs motions for summary judgment.

This rule provides, in relevant part, that summary judgment should be granted if “there is no

genuine issue as to any material fact.” Summary judgment is inappropriate, however, if there

exist factual issues that reasonably may be resolved in favor of either party. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 250 (1986). “Facts are ‘material’ when they might affect the outcome

of the case, and a ‘genuine issue’ exists when the evidence would allow a reasonable jury to return

a verdict for the nonmoving party.” News & Observer Publ. Co. v. Raleigh–Durham Airport

Auth., 597 F.3d 570, 576 (4th Cir. 2010). When evaluating such factual issues, the Court must

view the evidence “in the light most favorable to the opposing party.” Adickes v. S. H. Kress &

Co., 398 U.S. 144, 157 (1970).

       The moving party may meet its burden of showing that no genuine issue of fact exists by

use of “depositions, answers to interrogatories, answers to requests for admission, and various

documents submitted under request for production.” Barwick v. Celotex Corp., 736 F.2d 946,

958 (4th Cir. 1984). Once the moving party has met its burden, the burden shifts to the nonmoving

party to “make a showing sufficient to establish the existence of an element essential to that party’s

case, and on which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477


                                                  3
U.S. 317, 322 (1986). If a party fails to make a sufficient showing on one element of that party’s

case, the failure of proof “necessarily renders all other facts immaterial.” Id. at 323.

                                            III.       DISCUSSION

       The Third-Party Complaint centers on the coverage provided in Third-Party Plaintiffs’ 2017-

2018 CGL insurance policy and Third-Party Defendants’ procurement of that policy.                More

specifically, Third-Party Plaintiffs allege they explicitly requested a modified pollution exclusion in

their CGL policy and Third-Party Defendants instead procured a total pollution exclusion. (ECF No.

106 at 1.) Coverage for the warehouse fire was ultimately denied due to the total pollution exclusion,

and Third-Party Plaintiffs further allege coverage would have been afforded under the requested

modified pollution exclusion. (Id.) The Third-Party Complaint alleges four counts: negligent

procurement, negligent misrepresentation, breach of fiduciary duty, and negligence and recklessness.

(See generally ECF No. 30.) Third-Party Defendants’ motion challenges all four counts. Each is

addressed in turn.

           A. Negligent Procurement

       The Third-Party Complaint alleges Third-Party Defendants “negligently and recklessly

breached their duty to Third-Party Plaintiffs by. . . [f]ailing to negotiate and/or procure insurance

that Third-Party Plaintiffs expected and believed would be procured, including insurance that

insured against the types of claims arising from the Parkersburg fire. . . .” (ECF No. 30 at 8, ¶

40.)

       A party may only bring a claim for failure to procure when there was a request for that

specific type of coverage. Aldridge v. Highland Ins. Co., No. 15-0658, 2016 WL 3369562, at *5

(W. Va. June 17, 2016) (quoting Busey Truck Equip., Inc. v. Am. Family Mut. Ins. Co., 299 S.W.3d

735, 738 (Mo. Ct. App. 2009)). In order to prevail on a claim for negligent procurement, the

                                                   4
plaintiff must prove that “(1) the agent agreed to procure, for compensation, insurance from the

insurance company, (2) the agent failed to procure the agreed upon insurance and, in so doing,

failed to exercise reasonable care and diligence, and (3) as a result, the plaintiff suffered damages.”

Id.

        In order to prevail on this claim as a matter of law, Third-Party Plaintiffs must show there

was a request for the specific type of coverage they allege was not obtained. Id. Third-Party

Plaintiffs argue that the Policy Request produced by their agent ICA meets this burden because the it

specifically directed Third-Party Defendants to “obtain a ‘Modification of Pollution Exclusion,’ which

was to include a ‘hostile fire’ provision.” (ECF No. 106 at 7.) Thus, Third-Party Plaintiffs’ claim

does not fail as a matter of law because they have provided sufficient evidence to establish the existence

of this claim.

        Further, drawing all inferences in favor of Third-Party Plaintiffs, the Court cannot grant

summary judgment in favor of Third-Party Defendants from the record currently before it because

genuine issues of material fact remain. Third-Party Defendants classify the Policy Request as a

fugitive document and argue there is no evidence that Third-Party Plaintiffs saw this document prior

to the filing of this lawsuit, no evidence that the Policy Request was used or discussed during the

procurement of the initial insurance policy, and no evidence that Third-Party Defendants or ICA

intended to use the Policy Request or if the requests in this document were reasonable. (ECF No. 111

at 5.) Third-Party Defendants also rely on contract law principles to argue their quote was an offer

and “[t]hat offer was accepted upon Third-Party Plaintiffs’ payment of the premium for the coverage

that was quoted.” (ECF No. 111 at 3.) Further, they argue the only agreement was that they would

procure a CGL policy in accordance with the information Third-Party Plaintiffs provided to ICA and

that did in fact occur. (Id. at 4.)

                                                    5
          While it is clear from the record that Third-Party Plaintiffs did not request a separate pollution

policy,2 the parties are in dispute over the Policy Request, its intended use, and how it was supposed

to be utilized by the parties during the procurement of the CGL policy. Third-Party Plaintiffs argue

Third-Party Defendants were “directed to procure insurance in conformity with” the Policy Request,

(ECF No. 106 at 7), while Third-Party Defendants argue it was not relevant to the procurement process,

(ECF No. 111 at 5.) It is not this Court’s role to determine the intention of the parties. Genuine

issues of fact remain because “the evidence would allow a reasonable jury to return a verdict for

the nonmoving party.” News & Observer Publ. Co., 597 F.3d at 576. Summary judgment is not

appropriate on this count.

             B. Negligent Misrepresentation

         Next, Third-Party Plaintiffs allege Third-Party Defendants misrepresented and/or neglected “to

provide adequate and accurate, analysis, comparison and/or information relating to coverages

procured” and, as a result of their actions and omissions, Third-Party Plaintiffs reasonably relied on

the representations made by them that their coverage would cover the types of claims arising from the

warehouse fire. (ECF No. 30 at 10, ¶ 44.)

         Under West Virginia law,

         A misrepresentation in insurance, is a false representation of a material fact by one of
         the parties to the other, tending directly to induce such other to enter into the contract,
         or to do so on less favorable terms to himself, when without such representation such
         other party might not have entered into the contract at all, or done so on different terms.

Robertson v. Fowler, 475 S.E.2d 116, 121 (W. Va. 1996) (quoting Syl. Pt. 1, Woody v. Continental

Life ins. Co., 141 S.E. 880 (W. Va. 1928)). “Unknowing misrepresentations are actionable if the




2
 Third-Party Defendants also argue Third-Party Plaintiffs failed to request a separate pollution policy. (ECF No.
100 at 9.) Third-Party Plaintiffs admit they never requested this type of policy and, instead, argue they needed the
modified pollution exclusion described previously. (ECF No. 106 at 8.)
                                                          6
person making the representation did so recklessly, without knowledge of its accuracy, or if the

misrepresentation is made under circumstances where the law imposes a ‘duty to know.’” Conley v.

Ryan, 92 F. Supp. 3d 502, 516 (S.D. W. Va. 2015) (quoting Syl. Pt. 1 Lengyel v. Lint, 280 S.E.2d 66

(W. Va. 1981)). Further, the Supreme Court of Appeals of West Virginia specifically refused to hold

that an insurance agent holds a fiduciary duty to an insured. Aldridge, 2016 WL 3369562, at *5

(“[T]his Court has never recognized an insurance agent's ‘duty to advise’ an insured about coverage

nor the ‘special relationship’ exception that would trigger such a duty.”); see also Kronjaeger v.

Buckeye Union Ins. Co., 490 S.E.2d 657, 674 (W. Va. 1997) (“To require an insurer to inform an

insured about coverage the insured him/herself purchased is nothing short of absurd.”).

        Here, Third-Party Defendants claim Third-Party Plaintiffs have provided no evidence to

support their claim that Third-Party Defendants falsely represented the coverage provided in the 2017-

2018 insurance policy. (ECF No. 100 at 12.) To support this claim, Third-Party Plaintiffs rely on an

email exchange between Third-Party Plaintiff Dr. Saurabh Naik (“Dr. Naik”) and Third-Party

Defendant Kehoe. On July 26, 2017, Dr. Naik asked Kehoe “[w]hat dies [sic] the insurance covers

<that¹s [sic] what I wanted to see.” (ECF No. 106 at 13.) Kehoe responded that “[t]he general

liability policy pays for any third party liability claim for bodily injury and property damage that

happens at any of our sites owned, leased or rented as well as the product liability and completed

operations claims from the products we sell or alter and or [sic] install if we have that exposure.” (Id.)

        The parties heavily dispute the meaning of this language. Third-Party Defendants argue “the

email makes clear that the coverage provided under the CGL policy is limited to property damage or

bodily injury claims that occur at the physical sites named in” that policy and does not make any

representations about pollutants, which is what is at issue here. (ECF No. 100 at 13.) On the other

hand, Third-Party Plaintiffs argue this interpretation of Kehoe’s statement is also a misinterpretation


                                                    7
of the policy and that the policy did not provide coverage for “any third party liability claim for bodily

injury and property damage” as Kehoe claims because coverage was excluded in this case. (ECF No.

106 at 14.) In their Reply, Third-Party Defendants dispute that any misrepresentations were made

because they argue Kehoe was referring to the “completed operations coverage,” which is a type of

coverage available under a CGL policy. (ECF No. 111 at 9.)

        Again, it is not the role of this Court to determine the parties’ intentions with relation to the

statements made in this email communication. The meaning of this language and its interpretation by

the parties are disputed material facts because their determination effects the outcome of this claim.

News & Observer Publ. Co., 597 F.3d at 576. Summary judgment is also not proper on this count.

            C. Breach of Fiduciary Duty

        Third-Party Plaintiffs concede “there is insufficient evidence to establish the existence of a

fiduciary duty and therefore agree to the dismissal of” Count III. (ECF No. 106 at 6, n. 3.) As noted

above, the Supreme Court of Appeals of West Virginia specifically refused to hold that an insurance

agent holds a fiduciary duty to an insured.

        Because Third-Party Plaintiffs concede this claim and it does not exist as a matter of law,

summary judgment is granted on this count. The Court FINDS that Count III of the Complaint is

DISMISSED.

            D. Negligence and Recklessness

        Third-Party Plaintiffs state their negligence and recklessness claim is derivative of their

claims for negligent procurement and misrepresentation. (ECF No. 106 at 15.) Third-Party

Defendants argue Third-Party Plaintiffs failed to present sufficient evidence of causation and

damages because the modified pollution exclusion, even if included in the policy, would not have

provided coverage for the underlying plaintiffs’ claims. (ECF No. 111 at 9.)                 Third-Party

                                                    8
Plaintiffs request, for the first time in their Response brief, that this Court determine if Gemini’s

indemnity and defense obligations would have been triggered under the modified pollution

exclusion. (ECF No. 106 at 9.)

         First, the Court notes this is not a declaratory judgment action. At this time, the Court does

not need to determine if coverage would have applied under the modified pollution exclusion

because there is sufficient evidence of potential damages. If this Court were to determine that

coverage would have been afforded for these claims if the modified pollution exclusion existed,

Third-Party Plaintiffs would obviously have damages under their claims. Even if this Court were

to determine that the policy language in question was ambiguous, damages likely would still exist

because the duty to defend is broader than the duty to indemnify and damages could result from

the insurer’s failure to defend. State ex rel. Nationwide Mut. Ins. Co. v. Wilson, 778 S.E.2d 677,

685 (W. Va. 2015) (“[A]n insurer's duty to indemnify its insured under a CGL policy is narrower

than its duty to provide a defense.”) Thus, in viewing the evidence in the light most favorable to

Third-Party Plaintiff, they have provided sufficient evidence to support the existence of damages.

At the very least, Third-Party Defendants are not entitled to judgment as a matter of law on this

point.

         Accordingly, as the Court finds that genuine disputes remain regarding Third-Party

Plaintiffs’ claims for negligent procurement, negligent misinterpretation, and negligence and

recklessness, summary judgment is not appropriate at this time.

                                           IV.     CONCLUSION

         For the reasons stated above, Third-Party Defendants’ Motion for Summary Judgment,

(ECF No. 99), is GRANTED in part and DENIED in part.


                                                   9
       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                          ENTER:        October 16, 2019




                                            10
